RECE|VED

 

FEB 1 '1 2019 UNITED sTATEs DISTRICT CoURT
my R_ ,,°°RE, CLERK WESTERN DISTRICT oF LoUIsiANA
WESR?“S@°&%LWA?{€&SPAH'E' ALEXANDRIA DlvisioN
ERIC NIcHoLs, CIVIL AoTIoN No. 1:18-0\/'-00441
Plaintiff
VERsUs JUDGE DRELL
WRIGHT NATIoNAL FLooD MAGISTRATE JUDGE PEREz-MONTES
INsURANCE oo.,
Defendant
JUDGMENT

For the reasons contained in the Report and Recommendation of the
l\/lagistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring With the Magistrate Judge’s findings under the applicable laW;

IT IS ORDERED that Defendants’ Motion to Disrniss (Doc. 7) is GRANTED.
Nichols’s state law claims are DISMISSED WITH PREJUDICE, as Nichols’s claims
under state laW are preempted. Nichols’s sole remaining claim is for breach of
contract of the SFIP policy. 42 U.S.C. § 4072.

THUS ORDERED AND SIGNED in chambers in AleXandria, Louisiana on this

711
`Z 3day of January, 2019.

@D

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

